Citation Nr: 9930757	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  98-00 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for fungal infection of 
the skin, feet, shoulders, back, face, head and groin.

2.  Entitlement to service connection for acne and chloracne 
as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
fungal infection of the skin, feet, shoulders, back, face, 
head and groin, and also denied service connection for acne 
and chloracne as a result of exposure to herbicides.


FINDINGS OF FACT

1.  The record does not contain competent evidence of a 
current fungal infection disability.  

2.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

3.  The veteran reported having an acne skin condition during 
his military service in Vietnam, and he currently has a 
diagnosis of acneiform dermatosis with chloracne due to Agent 
Orange exposure.





CONCLUSIONS OF LAW

1.  The claim for service connection for fungal infection of 
the skin, feet, shoulders, back, face, head and groin is not 
well grounded.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

2.  The veteran's current acne and chloracne condition was 
incurred during wartime service.  38 U.S.C.A. § 1110, 
5107(b)(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Fungal infection claim

The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter the Court) has held that a 
well grounded claim is comprised of three specific elements:  
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the absence 
of any one of these three elements, the claim is not 
plausible, and the Board must find that the claim for service 
connection is not well grounded and therefore must be denied, 
pursuant to the decision of the Court in Edenfield v. Brown, 
8 Vet. App. 384 (1995).

The Board first considers whether there is evidence of a 
current fungal infection disability.  The veteran testified 
during his January 1998 RO hearing that his fungal infection 
is manifested by a problem with the toe nails on his big toes 
in which the nails thicken and crack and fall off frequently.  
On other occasions, the veteran can pull off his toe nails 
without feeling any serious discomfort.  The area underneath 
the toes also often becomes tender.  The veteran stated that 
he has learned that this condition is evidence of a fungal 
infection.  In his January 1998 claim for service connection 
for a fungal infection, the veteran stated that his 
experience walking through rain and water while in the 
infantry in Vietnam led to an immersion foot condition that 
developed into a fungal infection.  In his RO hearing, he 
also referred to other areas of his body where he believed 
that he had a fungal infection - the shoulders, back, head, 
face and groin.  

The Board finds that the veteran has not presented sufficient 
evidence of a current fungal infection disability according 
to the requirements under Caluza, supra.  Despite the 
veteran's description of his toe nail condition, there is no 
evidence from a medical authority that this condition is a 
fungal infection.  The veteran states during his RO hearing 
that he has been informed that this is evidence of a fungal 
infection, but does not specify any specific medical 
diagnosis to this extent.  He states during his RO hearing 
that he would welcome an examination to determine the type of 
infection in his toes.  However, he has not presented 
sufficient evidence of a well grounded claim to impart a duty 
to assist on the Board.  During the personal hearing, the RO 
gave the veteran the opportunity to provide medical evidence 
of a fungal infection.  No such evidence is contained in the 
record before the Board.           

The veteran also argues that his fungal infection is 
manifested on his shoulders, back, head, face and groin.  
This contention, also, is not supported by competent medical 
evidence.  The record contains no medical evidence of a 
current fungal infection in the groin.  As for a fungal 
infection on the back, shoulders, head and face, the Board 
finds no medical evidence of a fungal infection in these 
areas that is separate and distinct from the chloracne 
condition, discussed in the following section.  The most 
recent VA examination, from October 1996, describes a skin 
condition involving the face, as well as intermittently 
involving the scalp and posterior neck.  This condition is 
diagnosed as acneform dermatitis with chloracne due to Agent 
Orange exposure.  There is no mention of any other skin 
condition in this examination report.  This examination did 
not reveal any medical evidence of a skin condition on the 
back, shoulders or groin, let alone describe a specific 
fungal infection.  The obvious skin condition that the 
veteran has on his face, scalp and neck is addressed as a 
current acne and chloracne condition and will be discussed 
below.  Thus, the record contains no medical evidence of a 
current fungal infection.  

As the veteran has presented no competent evidence of a 
currently diagnosed fungal infection, his claim for service 
connection for fungal infection of the skin, involving his 
feet, shoulders, back, face, head and groin is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza, 7 Vet. 
App. at 506.

The veteran has failed to submit a well grounded claim on 
this issue before the Board.  The Court has held that, when a 
claimant fails to submit a well grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996).  In this case, the Board finds that this procedural 
consideration has been satisfied.  In particular, the Board 
notes that the  supplemental statement of the case advises 
the veteran that there is no evidence of a current fungal 
infection that was incurred in service.  Moreover, unlike the 
situation in Robinette, he has not put VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.


	II.  Acne and Chloracne due to herbicide exposure claim

The Board finds that the veteran has presented a well 
grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991), as defined by Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Board is also satisfied that all 
appropriate development has been accomplished and no further 
assistance to the veteran is required with respect to this 
issue to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

As indicated above, the veteran contends that he incurred an 
acne and chloracne condition as a result of herbicide 
exposure during military service in the Vietnam War, and that 
service connection for the residuals for this skin condition 
is thus warranted.  After review of the record, the Board 
finds that the evidence supports that he has a chloracne 
disability that was caused by exposure to herbicides and that 
service connection is appropriate. 

In this case, the veteran claims that his acne condition was 
caused by exposure to herbicide agents in Vietnam.  38 C.F.R. 
§ 3.309(e) states that if a veteran was exposed to a 
herbicide agent during active duty, certain diseases may be 
presumed to be service connected. Among those diseases is 
chloracne or any other acneform disease consistent with 
chloracne.  However, for the presumptive service connection 
to apply for chloracne or any other acneform disease 
consistent with chloracne, the condition must be manifested 
to a degree of 10 percent or more within one year following 
service discharge.  38 C.F.R. § 3.307(a)(6)(ii) (1999).  

A review of the medical evidence does not reveal that this 
acne condition was manifested to a degree of 10 percent 
during active service or within one year following service.  
The veteran has testified during his RO hearing that he 
developed a skin condition while serving in Vietnam that 
consisted of numerous bumps that would break out on his face 
that created a burning and itching sensation and from which 
fluid would drain.  While the Board does not dispute the 
veracity of the veteran's account of his skin condition in 
service, there is no evidence in the service medical records 
of a specified chloracne disability manifested to a degree of 
10 percent during service.  Also during his RO hearing, the 
veteran describes his post service treatment for this skin 
condition.  He stated that he was treated by Dr. Joiner for 
his acne condition.  The Board has no medical evidence from 
Dr. Joiner before it.  Furthermore, the veteran stated in his 
RO hearing that he was not sure if his present condition 
started in 1972, and also reported during his October 1996 VA 
examination that his skin disorder started in 1972 or 1973.  
Thus, the totality of the evidence does not provide a 
sufficient basis to satisfy the presumptive service 
connection requirements of 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  However, this does not end the veteran's service 
connection claim.       

The Court in McCartt v. West, 12 Vet. App. 164 (1999) noted 
that in cases where a veteran has not submitted a well 
grounded claim for presumptive service connection under 
38 C.F.R. § 3.309(e), the veteran could still establish a 
direct basis service connection for a skin condition based on 
exposure to Agent Orange.  See Combee v. Brown, 34 F.3d 1039 
(Fed.Cir.1994).  The Board thus looks to evidence that could 
support a direct service connection claim.  The evidence from 
the most recent VA examination in October 1996 specifically 
focused on the veteran's skin condition.  The VA doctor noted 
in the examination report the veteran's history of a chronic 
acneiform skin disorder, probably chloracne, secondary to 
Agent Orange exposure since approximately 1972 or 1973.  The 
condition mainly involved the face in a butterfly pattern, 
but also intermittently involved the scalp and posterior 
neck.  The veteran denied any other known environmental 
factors affecting his skin condition other than his exposure 
to Agent Orange during the Vietnam War.  Upon examination, 
the veteran's skin showed pruritic lesions with mild burning 
sensation of the skin.  He denied any pain or anesthesia of 
the involved skin.  The rash was papular with mild scaliness, 
but no pustules, vesicles or bullae.  The diagnosis was 
acneform dermatosis with chloracne due to Agent Orange 
exposure.  

The Board finds that this examination and medical diagnosis 
with opinion, in conjunction with the veteran's reported skin 
problems during military service in Vietnam, provide ample 
evidence that the veteran has a residual acne and chloracne 
skin condition due to exposure to herbicides.  

The Board finds that the veteran is competent to testify 
about inservice symptoms, such as those of acne.  The 
veteran's service records confirm his service in Vietnam. The 
Board finds no basis to dispute the authenticity of the 
veteran's account of his skin condition in service.  

The Board finds that the evidence from the October 1996 VA 
examination provides a diagnosed acne and chloracne skin 
condition that the examining physician specifically 
associated with the veteran's exposure to Agent Orange in 
Vietnam.  Despite the lack of evidence in the veteran's 
service medical records regarding a skin condition, the 
totality of the evidence surrounding the veteran's military 
service supports the veteran's service connection claim.  
Thus, in accordance with 38 C.F.R. § 3.303 (1999), the Board 
considers his present acne and chloracne condition to have 
been incurred in service. 


ORDER

Entitlement to service connection for fungal infection of the 
skin, feet, shoulders, back, face, head and groin is denied.  
Entitlement to service connection for acne and chloracne as a 
result of exposure to herbicides is granted. 



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

